Citation Nr: 1634517	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-21 767	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for arthritis in the fingers of the left hand, secondary to a left wrist disability or injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1979 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified at a hearing before the Board in September 2013.  A transcript of the hearing is in the claims file.  In a June 2015 letter, the Veteran was informed that the Veterans Law Judge (VLJ) who conducted the Board hearing had retired and he was advised that he had 30 days to request a new hearing or the Board would assume that he did not want one and would proceed accordingly.  To date, the Veteran has not indicated that he wanted another hearing. 

The Board notes that the Veteran has already been awarded service connection for left upper extremity radial nerve disability that produces finger impairment.  See 38 C.F.R. § 4.124a (2016), Diagnostic Code 8514.   As such, the Board considers this appeal as pertaining to arthritis.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of arthritis in his left fingers, suffered a left wrist injury during active duty service, and has been awarded service connection for a left wrist disability.

2.  The Veteran's arthritis is a consequence of the effects of natural aging.   


CONCLUSION OF LAW

The criteria for awarding service connection for the Veteran's arthritis in the fingers of the left hand have not been met.  38 U.S.C.A.  §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

As a preliminary matter, the Board acknowledges the Veteran's contentions regarding noncompliance with prior remand directives.  See Appellate Brief, 1 (Aug. 11, 2016) (VBMS); see also Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Veteran challenges the most recent medical opinion of record, noting that the VA examiner failed to provide an adequate rationale for several findings.  See, e.g., VA addendum opinion, 4 (Jan. 20, 2016) (stating that the Veteran's prior diagnosis of arthritis was based on "mere speculation.")  

Although some of the language expressed in the most recent medical opinion has limited probative value due to limited rationale, the Board finds that the VA examiner has provided appropriate and plausible rationale regarding the ultimate question of causation in this case.  Thus, with respect to the Veteran's claim, VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

Entitlement to service connection

The Veteran seeks service connection for arthritis of the fingers of the left hand, secondary to his left wrist disability or injury.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran has received a diagnosis of arthritis and is service-connected for a left wrist disability or injury.  See VA examination, 15 (Jan. 25, 2012) (VBMS); see also Rating Decision Codesheet, 1 (Aug. 5, 2014) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first two elements of both direct and secondary service connection.  See Shedden, 381 F.3d at 1167; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the third element of causation, the Board notes that the Veteran underwent a VA examination in February 2015, and an addendum opinion was provided by this examiner, a neurologist, in January 2016.  The neurologist opined that the Veteran's arthritis was "less likely as not" caused or aggravated by his left wrist disability or injury, but rather, the examiner affirmatively stated this was a product of the effects of natural aging.  See VA addendum opinion, 4 (Jan. 20, 2016) (VBMS); see also VA examination, 7 (Feb. 11, 2015) (VBMS).  Although not expressed in the formula the Board suggested in its last remand, the opinion was the valid expression of judgment from a person with appropriate expertise, the meaning and bases of which is obvious.  There is no relationship, either by way causation or aggravation, between the Veteran's in-service injury/service connected disability and the arthritis now seen in the hand/fingers.  There is no probative contradictory opinion.   

Consequently, the Board finds that a basis upon which to grant service connection has not been presented.  

ORDER

Service connection for arthritis in the fingers of the left hand, secondary to a left wrist disability or injury is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


